Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 22, 26, 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vavourakis et al (Vavourakis, Vasileios, John H. Hipwell, and David J. Hawkes. "An inverse finite element u/p-formulation to predict the unloaded state of in vivo biological soft tissues." Annals of biomedical engineering 44.1 (2016): 187-201.), and evidenced by Eiben et al (Eiben, B. L. Han, J. Hipwell, T. Mertzanidou, S. Kabus, T. Buelow, C. Lorenz, G. M. Newstead, H. Abe, M. Keshtgar, S. Ourselin, and D. J. Hawkes. Biomechanically guided prone-to-supine image registration of breast MRI using an estimated reference state. In IEEE 10th International Symposium on Biomedical Imaging, pp. 214–217, 2013.)
RE claim 1, Vavourakis teaches  A computer-implemented method of processing images to determine a modified image (Fig 7, Abstract), comprising: 
receiving profile data associated with a subject, the profile data comprising three-dimensional image data corresponding to at least a portion of a torso of the subject (Fig 7 (a), page 196 col 1 “the breast/chest geometry of a healthy volunteer in prone position is considered. MR images were acquired”); 
determining a three-dimensional model based on the profile data; determining a breast volume model based on the three dimensional model, the breast volume model comprising a plurality of tetrahedra (Fig 7, page 196 cols 1-2 wherein the 3D volume gmensh. is determined from a 3D closed surface model from the MRI images. See Vavourakis incorporated Eiben page 215 col 2 );
determining a reference tetrahedron for each tetrahedron of the plurality of tetrahedra of the breast volume model, each reference tetrahedron corresponding to a state of zero strain and zero fiducial total potential energy (Figs 7-8, page 196 col 2-page 197 cols 1-2, and page 189 cols 1-2 “its reference (undeformed) placement. In finite deformation analysis, a material point X 2 X can be mapped to the current (deformed) configuration,…. hyperelastic material with a potential function _W representing energy per unit volume of the reference configuration… the inverse problem can be formulated based on the inverse motion… a generalised FE methodology to solve inverse finite deformation elastostatics of near incompressible and incompressible solids.,” wherein each point/element on the zero-gravity/undeformed state corresponds to the  state of zero strain and zero fiducial total potential energy for each tetrahedra element in the tetrahedral volume determined by the inverse mapping utilizing the FE methodology.); 
determining an elastic potential energy of each tetrahedron of the plurality of tetrahedra of the breast volume model (page 189 cols 1-2, eqns 1 and 3); 
determining a total elastic potential energy of the breast volume model based on the elastic potential energy of each tetrahedron of the plurality of tetrahedra of the breast volume model (page 189 col 2-page 190 col 1, eqns 3-7 etc ); 
determining a resting equilibrium position of the breast volume model by minimizing the total elastic potential energy of the breast volume model (page 198 col 1 “recover the stress-free or unloaded state of an in vivo biological organ or soft tissue given its current deformed configuration, boundary conditions and the biomechanical properties of the tissues. The three-dimensional inverse problem posed here is (as in the forward counterpart) static-determinate and equilibrium can be achieved given a predefined set of loading and material parameters.” Applying the “iterative solution strategies” in page 190 col 1 indicates typical energy minimization to obtain a best target match.); and 
determining a modified three-dimensional model of at least one breast of the subject based on the resting equilibrium position of the breast volume model (Figs 7-8, page 197 cols 1-2 “Given the reference (zero-gravity) configuration of the breast geometry, forward analysis is performed in order to predict the breast shape in the prone setting…. the above predicted zero-gravity configuration of the patient-specific breast geometry can be used as a starting point for subsequent forward analysis simulations in order to predict the breast shape in standing position or in supine,”).
RE claim 4, Vavourakis teaches wherein the elastic potential energy corresponds to an energy due to a strain matrix of each tetrahedron of the plurality of tetrahedra (Vavourakis page 189 cols 1-2, eqns 1 and 3).
RE claim 22, Vavourakis teaches wherein minimizing the total elastic potential energy of the breast volume model comprises: determining a direction that reduces energy, to move each tetrahedron of the plurality of tetrahedra of the breast volume model, to a minimum (Figs 7-8, page 190 col 1 indicates typical energy minimization to obtain a best target match).
Claim 26 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Vavourakis teaches  A system for processing images to determine a modified image, comprising: at least one data storage device storing instructions for processing images to determine a modified image; and at least one processor configured to execute the instructions (Page 190 col 2).
Claim 29 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Vavourakis teaches A non-transitory computer-readable medium storing instructions (Page 190 col 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3  are rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al  and further in view of Eiben et al.
RE claim 2, Vavourakis as modified by Bickel teaches wherein each reference tetrahedron is determined using the three-dimensional image data, wherein the three-dimensional image data includes three-dimensional images of the subject in at least fiducial positions chosen from a prone position, a supine position, and an erect position (Vavourakis Figs 7-8). 
Vavourakis is silent RE: images in at least two fiducial positions. However Eiben teaches in Fig 1, abstract wherein both prone and supine position images are collected as standard surgical setting.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis a system and method to collect images in at least two fiducial positions, as suggested by Eiben, in order to generate more accurate 3D model volumes combining the images and thereby increasing system effectiveness and user experience.
RE claim 3, Vavourakis teaches wherein determining each reference tetrahedron further comprises: determining a reversed gravity model simulating an effect of reversed gravity with one or more pre-determined moduli of elasticity of tissue (Figs 7-8 and page 197 col 1); and 
comparing the reversed gravity model with the three-dimensional image data of the subject in one of the at least two fiducial positions (Figs 7-8 and page 197 cols 1-2).
Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al  and further in view of Patz et al (Pätz, Torben, Markus Harz, Lei Wang, Christina Stöcker, Kathy Schilling, Joseph Colletta, Margrethe Schlooz-Vries, H. Hahn, and Joachim Georgii. "Sliding motion in breast deformation modeling." In 3rd MICCAI Workshop on Breast Image Analysis. 2015.) and Gorgii et al (Georgii, J., Westermann, R.: A Multigrid Framework for Real-Time Simulation of Deformable Bodies. Computer & Graphics 30, 408–415 (2006)).
RE claim 5, Vavourakis teaches further comprising: simulating movement of the at least one breast and/or the torso of the subject by: determining a movement associated with the modified three-dimensional model; and determining a plurality of equilibrium positions of the at least one breast of the subject during motion (page 197 col 2-page 198 col 1). 
Vavourakis is silent RE: a time-trajectory of movement of one or more fiducial points and motion at predetermined time points; and displaying, in real time, at least one three-dimensional time-dependent configuration of the at least one breast and/or the torso based on the determined plurality of equilibrium positions.
However Patz teaches a time-trajectory of movement of one or more fiducial points and motion at predetermined time points Figs 2-3, abstract, page 3  paragraphs 2-3, utilizing sliding movement of breast tissue on the pectoral muscle for generating updated breast models to reflect movement or change in position. Patz further teaches displaying at least one three-dimensional time-dependent configuration of the at least one breast and/or the torso based on the determined plurality of equilibrium positions in abstract, Fig 4 . Patz is silent RE in real time. However Georgii teaches in page 7 col 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis a system and method a time-trajectory of movement of one or more fiducial points and motion at predetermined time points; and displaying, in real time, at least one three-dimensional time-dependent configuration of the at least one breast and/or the torso based on the determined plurality of equilibrium positions, as suggested by Patz and Georgii, as this doesn’t change the overall operation of the system, and it could be used to generate and display breast movement or change in position in real time and thereby increasing system effectiveness and user experience.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al  and further in view of Bickel et al (US 20150317451 A1).
RE claim 7, Vavourakis teaches: further comprising: determining a gravitational potential energy of the breast volume model by determining a gravitational potential energy of each tetrahedron of the plurality of tetrahedra; determining a total gravitational potential energy of the breast volume model as a sum of the gravitational potential energy of the plurality of tetrahedra; determining a total potential energy of the breast volume model, the total potential energy being a sum of the total elastic potential energy and the total gravitational potential energy; and determining the resting equilibrium position of the breast volume model by minimizing the total potential energy (page 189 col 2-page 190 col 1 … eqns 3, 6-7 wherein the external work R is the gravitational potential energy, as understood in common knowledge, for example see Bickel [0056]. Therefore the calculation of the gravitational potential energy is readily available in Vavourakis to effectively obtain the gravity free model appropriately applying the gravitational effect by the gravity load vector in Fig 7 and page 196 cols 1-2, page 197 col 1).   
Claims 9-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al  and further in view of Shirazian et al (US 20200161004 A1).
RE claim 9, Vavourakis is silent RE further comprising: determining a breast surface model based on the breast volume model, the breast surface model comprising a plurality of triangles common with corresponding surface triangle faces of the plurality of tetrahedra of the breast volume model; and determining a reference triangle for each triangle of the plurality of triangles of the breast surface model, each reference triangle corresponding to a state of zero strain and zero fiducial total potential energy. However Shirazian teaches in Figs 2-3, 5-7, abstract, [0018] “converts the volume mesh representation 118 to a unified mesh format (UMF) 120 in which surface vertices and internal vertices of polygons of the volume mesh representation 118 are separately grouped…. simulates application of real physical forces to impart real physical deformation to the real physical anatomical object 114, based upon the UMF representation 120 of the object 114, by applying virtual forces to deform a volume mesh representation 118.” in order to produce a photorealistic visual representation of a deformation of the object. Details of  dicing tetrahedral elements to triangles and applying simulation/deformation parameter on each triangle are taught  in Figs 3, 7-8 [0023], [0028], [0031] etc.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis a system and method determining a breast surface model based on the breast volume model, the breast surface model comprising a plurality of triangles common with corresponding surface triangle faces of the plurality of tetrahedra of the breast volume model; and determining a reference triangle for each triangle of the plurality of triangles of the breast surface model, each reference triangle corresponding to a state of zero strain and zero fiducial total potential energy, applying Shirazian to the tetrahedral breast volume model, as this doesn’t change the overall operation of the system, and it could be used to a photorealistic visual representation of the breast model deformation and thereby increasing system effectiveness and user experience.
RE claim 10, Vavourakis as modified by Shirazian teaches further comprising: determining a plurality of skin tension lines associated with the breast surface model, wherein the reference triangle for each triangle of the plurality of triangles is based on the plurality of skin tension lines (Vavourakis page 196 col 2-page 197 col 1 wherein “fixed displacements on the fascial boundary (blue surface in Fig. 7b), fixed displacement in the axial direction  on the superior and inferior horizontal planes (grey surface in Fig. 7b), and the skin” etc indicates determining a plurality of skin tension lines associated with the breast surface model. In addition Shirazian [0041] “A watertight mesh is one in which all of the surfaces are complete, the lines of the mesh create valid elements suitable for use in simulation,”).
RE claim 11, Vavourakis as modified by Shirazian teaches further comprising: determining an elastic potential energy of each triangle of the plurality of triangles of the breast surface model by performing one or more steps comprising: (a) determining a two-dimensional strain energy by determining a sum of the plurality of triangles of the breast surface model; (b) determining a bending energy based on an angle of bending of a face of each triangle with respect to faces of neighboring triangles; and/or (c) determining a curvature energy based on an angle deficit of an angle sum at each vertex of the plurality of triangles of the breast surface model (Shirazian [0029] ).
RE claim 12, Vavourakis as modified by Shirazian teaches wherein minimizing the total energy of the breast volume model uses a gradient descent technique that is accelerated by a momentum method, Nesterov accelerations, and/or by interpolating, smoothing, and/or approximating computed movements to allow movement of the plurality of tetrahedra of the breast volume model and/or the plurality of triangles of the breast surface model, the movements being of an energy less than a predetermined total energy (Vavourakis page 189 col 1-page 190 col 1, defining deformation by motion and minimalizing applying the Newton–Raphson Scheme for fast convergence, and page 188 col 2 “the prone loaded configuration is loaded with gravity in the posterior direction (i.e., the direction is reversed) and the estimated reference configuration is loaded in the opposite direction, until the nodal distance between the two forward simulations satisfy a convergence tolerance.”).
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al  and further in view of Vavourakis et al (Vavourakis, Vasileios, et al. "Multiscale mechano-biological finite element modelling of oncoplastic breast surgery—numerical study towards surgical planning and cosmetic outcome prediction." PloS one 11.7 (2016): e0159766., here referred as Vavourakis-surgery).
RE claim 16, Vavourakis is silent RE: further comprising: determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the breast volume model, wherein minimizing the total energy of the breast volume model is based on the plurality of tetrahedra. However Vavourakis-surgery teaches in Figs 2 H-I, 4, page 14 2nd paragraph, in order to simulate and visualize a predicted deformation after applying a tumor removal surgery utilizing the same FE-biomechanical volume model.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Fu a system and method determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the breast volume model, wherein minimizing the total energy of the breast volume model is based on the plurality of tetrahedra, as suggested by Vavourakis-surgery, as this doesn’t change the overall operation of the system, and it could be used to in order to simulate and visualize a predicted deformation after applying a tumor removal surgery utilizing the same FE-biomechanical volume model and thereby increasing system effectiveness and user experience.
Claims 17-18 and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al  and further in view of Roose et al (Roose, Liesbet, et al. "Pre-operative simulation and post-operative validation of soft-tissue deformations for breast implantation planning." Medical Imaging 2006: Visualization, Image-Guided Procedures, and Display. Vol. 6141. SPIE, 2006.).
RE claim 17, Vavourakis is silent RE: further comprising: receiving a breast implant model; determining a total elastic potential energy of the breast implant model; and determining a resting equilibrium position of the breast implant model by minimizing a total energy of the breast implant model using the total elastic potential energy of the breast implant model.
However Roose teaches in Figs 3-4, page 5 3rd paragraph-page 6 3rd paragraph in order to simulate and visualize the outcome after applying a breast augmentation surgery  utilizing a tetrahedral FE-biomechanical volume model.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Fu a system and method determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the breast volume model, wherein minimizing the total energy of the breast volume model is based on the plurality of tetrahedra, as suggested by Roose, as this doesn’t change the overall operation of the system, and it could be used to in order to simulate and visualize a predicted deformation after applying breast augmentation surgery utilizing the same FE-biomechanical volume model and thereby increasing system effectiveness and user experience.
RE claim 18, Vavourakis as modified by Roose teaches further comprising: determining a total potential energy of the breast volume model and the breast implant model; and determining the resting equilibrium position of the breast volume model and breast implant model by minimizing the total potential energy of breast volume model and breast implant model (Roose Figs 3-4, page 5 3rd paragraph-page 6 3rd paragraph wherein the new equilibrium position of the implant would be calculated using the total energy equations of Vavourakis and energy minimization page 189 col 2-page 190 col 1).
RE claim 21, Vavourakis as modified by Roose teaches further comprising: determining a plurality of triangles associated with a chest wall model; and marking the plurality of triangles associated with the chest wall model as fixed (Roose page 6 1st-3rd paragraph marking the boundary points not allowed to move).

Allowable Subject Matter
Claims 6, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no single or combination of prior art was found to teach the following subject matter:
Claim 6: monitoring, by collision detection, the plurality of tetrahedra of the breast volume model to determine that each tetrahedron of the plurality of tetrahedra remains within a surface of the breast surface model; and determining a resting equilibrium position of the breast surface model by minimizing a total energy of the breast surface and volume models according to a predetermined constraint associated with an integrity of breast tissue.
Closest prior art  Vavourakis-surgery teaches determining a reduction in breast skin surface area by: determining a reduction in area of one or more reference triangles of the plurality of reference triangles, the reduction in area being determined, at least in part, based upon a simulated removal of skin and/or resuturing associated with a medical procedure (Fig 2, page 14 2nd paragraph).
Claims 14-15: expanding breast tissue of the breast volume model by expanding volumes of one or more reference tetrahedra of the plurality of reference tetrahedra associated with the breast volume model, the expanding being based upon a simulation of a surgical injection of fat grafting, wherein minimizing the total energy of the breast volume model is based upon the expanded volumes of the one or more reference tetrahedra.
Closest prior art Rigotti et al (US 20090181104 A1) teaches a method of implanting fat tissue at a breast or other area identified for reconstruction or augmentation based on an injection pathway model that defines injection point locations and a number of injection pathway directions from each point (abstract , Figs 5-7, [0030], [0034]-[0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20050096515 A1 Three-dimensional surface image guided adaptive therapy system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619